       Case 2:21-cv-02055-JAR-JPO Document 10 Filed 03/31/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

FEDERICO ARENAS,                                        )
                                                        )
                                Plaintiff,              )
                                                        )
v.                                                      )      Case No. 21-2055-JAR
                                                        )
SPX COOLING TECHNOLOGIES, INC.,                         )
                                                        )
                                Defendant.              )


                                             ORDER

        Defendant has filed a motion to stay discovery and other pretrial proceedings (ECF

No. 9) pending a ruling on its motion for judgment on the pleadings (ECF No. 5). Plaintiff

has not filed a response to the motion to stay discovery and pretrial proceedings, and the

time for doing so under D. Kan. R. 6.1(d) has run. The motion is granted.

        D. Kan. Rule 7.4 provides: “If a responsive brief or memorandum is not filed within

the Rule 6.1(d) time requirements, the court will consider and decided the motion as an

uncontested motion. Ordinarily, the court will grant the motion without further notice.”

Although the court could grant the motion solely on the ground that it is unopposed, the

court will briefly address the merits of the motion.




O:\ORDERS\21-2055-JAR-9.DOCX
       Case 2:21-cv-02055-JAR-JPO Document 10 Filed 03/31/21 Page 2 of 3




        It has long been the general policy in the District of Kansas not to stay discovery

even if a dispositive motion is pending.1 But four exceptions to this policy are recognized.

A discovery stay may be appropriate if: (1) the case is likely to be finally concluded via

the dispositive motion; (2) the facts sought through discovery would not affect the

resolution of the dispositive motion; (3) discovery on all issues posed by the complaint

would be wasteful and burdensome; or (4) the dispositive motion raises issues as to a

defendant’s immunity from suit.2 The decision whether to stay discovery rests in the sound

discretion of the district court.3 As a practical matter, this calls for a case-by-case

determination.

         The court has reviewed the record, the instant motion, and the pending dispositive

motion. The court concludes that a brief stay of all pretrial proceedingsCincluding

discovery and the scheduling of deadlinesCis warranted until the court resolves

defendant’s dispositive motion. The motion for judgment on the pleadings, if granted,

would dispose of the entire case. Plaintiff’s deadline for responding to the motion for

judgment on the pleadings has passed, so discovery would not affect the resolution of that


        1
            See Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994).
        2
         Id. (citing Kutilek v. Gannon, 132 F.R.D. 296, 297B98 (D. Kan. 1990)); Siegert v.
Gilley, 500 U.S. 226, 232B33 (1991) (“‘Until this threshold immunity question is resolved,
discovery should not be allowed.’” (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982) (emphasis in original)).
        3
            Clinton v. Jones, 520 U.S. 681, 706 (1997).

                                              2

O:\ORDERS\21-2055-JAR-9.DOCX
       Case 2:21-cv-02055-JAR-JPO Document 10 Filed 03/31/21 Page 3 of 3




motion. Discovery on all issues raised in the complaint, at this point, would be wasteful

and burdensome.

        In consideration of the foregoing, and upon good cause shown,

        IT IS HEREBY ORDERED:

        1)      The motion to stay is granted.

        2)      All pretrial proceedings in this case, including discovery, are stayed until

further order of the court.

        3)      Within 5 days of the ruling on the pending motion for judgment on the

pleadings, if the case remains pending, defense counsel shall notify the undersigned’s

chambers about the need to set a scheduling conference.

        Plaintiff is hereby informed that, within 14 days after he is served with a copy of

this order, he may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion for review of this order. Plaintiff must file any

objections within the 14-day period if he wants to have appellate review of this order. If

plaintiff does not timely file his objections, no court will allow appellate review.

        Dated March 31, 2021, at Kansas City, Kansas.


                                                          s/ James P. O=Hara
                                                         James P. O'Hara
                                                         U.S. Magistrate Judge


                                             3

O:\ORDERS\21-2055-JAR-9.DOCX
